PARLANCE, District Judge.
This is an action in rem by Avhich damages in the sum of $2,500 are claimed. The injury complained bf is stated in the libel as folloAvs:
“Libelant * * * was ordered by the mate to get under one corner of a chain bar, and assist in carrying a large and heavy barrel of coal oil on shore; and, as libelant stepped off the end of the stage, he fell into a deei> hole, unseen by him, and the end of said barrel struck him on his right shoulder, right arm aud hand, and right thigh, wedging him in so that he could not get out Avithout assistance after said barrel Avas pulled out. Libel-ant’s shoulder and hand were Avounded, and his thigh and spine Avere jammed and crushed,” etc.
In the case of The Plymouth, 3 Wall. 33, the supreme court of the United States said:
“The origin of the wrong Avas on the water, but the substance and consummation of the injury on land. It is admitted by all the authorities that the jurisdiction of the admiralty over marine torts depends on locality, — the high seas or other navigable waters within admiralty cognizance. * * * The cause of the damage, in technical language, whatever else attended it, must have been there complete.” Again: “The simple fact that it originated there [on navigable waters], but the Avhole damage done upon land, the causo of action not being complete on navigable waters, affords no ground for the, exercise of the admiralty jurisdiction. The negligence of itself furnishes no cause of action.”
See, also, the case of The H. S. Pickands, 42 Fed. 239, in which the court said:
“It has never been doubted since the case of The Plymouth, 3 Wall. 20, that, to enable us to take cognizance of a maritime tort, the injury must have been consummated, and the damage received, upon the water. The mere fact that the wrongful act was done upon a ship is insufficient. Subsequent *63adjudications have in no vise tended to limit or qualify this rule. [Cases cited. J”
Viewed in the light of the above authorities, I am clear that there is no jurisdiction of the instant case in the admiralty. The exception must be sustained.